UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General California Municipal Money Market Fund February 29, 2012 (Unaudited) Coupon Maturity Principal Short-Term Investments104.2% Rate (%) Date Amount ($) Value ($) California103.9% ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.27 3/7/12 2,225,000 a 2,225,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Francisco Friends School) (LOC; Bank of America) 0.22 3/7/12 1,430,000 a 1,430,000 Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.22 3/7/12 2,330,000 a 2,330,000 Alameda County Industrial Development Authority, Revenue (P.J.'s Lumber, Inc. Project) (LOC; Comerica Bank) 0.30 3/7/12 1,705,000 a 1,705,000 Alameda County Industrial Development Authority, Revenue (Plastikon Industries Inc. Project) (LOC; California State Teachers Retirement System) 0.30 3/7/12 2,700,000 a 2,700,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.23 3/7/12 1,735,000 a 1,735,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.22 3/7/12 2,440,000 a 2,440,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 3/7/12 a California, GO Notes (LOC; Citibank NA) 3/7/12 a California Economic Development Financing Authority, IDR (Volk Enterprises, Inc. Project) (LOC; JPMorgan Chase Bank) 3/7/12 a California Economic Development Financing Authority, IDR (Vortech Engineering, Inc. Project) (LOC; Wells Fargo Bank) 3/7/12 a California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (Bay Photo, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 3/7/12 a California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 3/7/12 a California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; CoBank ACB) 3/7/12 a California Pollution Control Financing Authority, SWDR (Amador Valley Industries, LLC Project) (LOC; Wells Fargo Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Burrtec Waste Industries, Inc. Project) (LOC; U.S. Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Desert Properties LLC Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 3/7/12 a California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 3/7/12 a California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank NA) 3/7/12 a California School Cash Reserve Program Authority, Revenue 10/31/12 California School Cash Reserve Program Authority, Revenue 12/31/12 California Statewide Communities Development Authority, MFHR (Lake Merritt Apartments) (LOC; U.S. Bank NA) 3/7/12 a California Statewide Communities Development Authority, MFHR (P-FLOATS Series MT-381) (Liquidity Facility; FHLMC and LOC; FHLMC) 3/7/12 20,000,000 a,b,c California Statewide Communities Development Authority, MFHR (Seminole Gardens Apartments) (LOC; FHLB) 3/7/12 a California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 3/7/12 a California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 3/7/12 a California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 3/7/12 a California Statewide Communities Development Authority, Revenue (Tiger Woods Learning Center Foundation) (LOC; Bank of America) 3/7/12 a California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 5/24/12 Concord, MFHR, Refunding (Maplewood and Golden Glen Apartments Project) (LOC; Citibank NA) 3/7/12 a Contra Costa County, COP (Concord Healthcare Center, Inc.) (LOC; Bank of America) 3/7/12 a Irvine Reassessment District Number 85-7A, Limited Obligation Improvement Bonds (LOC; Bank of Tokyo-Mitsubishi UFJ) 3/1/12 a JPMorgan Chase Putters/Drivers Trust (California, GO Notes, RAN (PUTTERS, Series 4064)) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 3/1/12 23,000,000 a,b,c Los Angeles Community Redevelopment Agency, COP (Broadway-Spring Center Project) (LOC; Comerica Bank) 3/7/12 a Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County Schools and Community College Districts) 1/31/13 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Megatoys Project) (LOC; FHLB) 3/7/12 a Madera Public Financing Authority, LR (Madera Municipal Golf Course Refinancing Project) (LOC; California State Teachers Retirement System) 3/7/12 a Manhattan Beach, COP, Refunding (Lease Agreement with the Manhattan Beach Capital Improvements Corporation) (LOC; Bank of America) 3/7/12 a Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 3/1/12 a Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 3/1/12 a Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 3/7/12 860,000 a,b,c Puttable Floating Option Tax Exempt Receipts (Sacramento City Financing Authority, Revenue, Refunding (Master Lease Program Facilities) (Liquidity Facility; Bank of America and LOC; Bank of America) 3/7/12 5,390,000 a,b,c Riverside County, COP, Refunding (Public Safety Communication and Woodcrest Library Projects) (LOC; Bank of America) 3/7/12 a Riverside County Industrial Development Authority, IDR (TRM Manufacturing Inc. Project) (LOC; FHLB) 3/7/12 a Sacramento County, Special Facilities Airport Revenue (The Cessna Aircraft Company Project) (LOC; Bank of America) 3/7/12 a San Bernardino County Housing Authority, MFHR (Indian Knoll Apartments Project) (LOC; Bank of America) 3/7/12 a San Bernardino County Housing Authority, MFHR (Reche Canyon Apartments Project) (LOC; Bank of America) 3/7/12 a San Diego County and San Diego County School Districts, Program Note Participations, TRAN 4/30/12 Stockton, Health Facility Revenue (Dameron Hospital Association) (LOC; Citibank NA) 3/1/12 a Tahoe Forest Hospital District, Revenue (LOC; U.S. Bancorp) 3/1/12 a U.S. Related.3% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Citigroup ROCS, Series RR II R-11765) (Liquidity Facility; Citibank NA) 3/7/12 1,100,000 a,b,c Total Investments (cost $351,097,074) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at February 29, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, these securities amounted to $50,350,000 or 14.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At February 29, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 29, 2012 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: April 23, 2012 By: /s/ James Windels James Windels Treasurer Date: April 23, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
